Citation Nr: 1031417	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
By that rating action, the RO denied service connection for PTSD.  
The Veteran appealed the RO's January 2008 rating action to the 
Board. 

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Phoenix, Arizona RO.  A copy of the 
hearing transcript has been associated with the claims file.  

The Veteran initially claimed service connection for PTSD.  The 
medical evidence of record shows that he has also been diagnosed 
with other psychiatric disorders, variously characterized as 
explosive personality disorder, major depressive disorder and 
borderline personality disorder.  (See reports, prepared by M. 
H., L. C. S. W., dated from October 2003 to January 2005).   The 
United States Court of Veterans Claims (Court) has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim for 
service connection for an acquired disorder, claimed as PTSD are 
most appropriately adjudicated as a single issue and it has been 
framed as that listed on the title page.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.






REMAND

The Board finds that additional substantive development in 
accordance with the directives below is necessary prior to 
further appellate review of the service connection claim on 
appeal. 

The Veteran contends that he currently has PTSD that is a result 
of the following stressful events that occurred while serving as 
a radioman aboard the USS TAPPAHANNOCK (AO-43) in the Gulf of 
Tonkin of the coast off the Republic of Vietnam (RVN) from 1966 
to 1967:  (1) having witnessed a 2nd class petty officer  shot in 
the back of the head by sniper fire during a "liberty launch;" 
(2) seeing Vietnamese refugees aboard ship; (3) hearing calls for 
long-range indirect fire support missions from land-based forces; 
(4) feeling prolonged terror of enemy fire while working aboard 
an oiler; and, (5) feeling terrified after his ship collided with 
another ship during a refueling operation.  The Veteran also 
contends that his PTSD is also the result of having survived a 
survival training exercise in Hawaii.  

Service personnel records show that the Veteran had active 
military service from August 1963 to June 1967, to include 
service in the RVN.  His military occupational specialty was a 
radioman third class.  He served aboard the USS TAPPAHANNOCK (AO-
43) from December 15, 1966 to January 25, 1967. 

In an October 2007 response to the National Personnel Records 
Center request for information, the United States Armed Services 
Center for Research of Unit Records (CURR), reported that in late 
December 1966, the USS TAPPAHANNOCK onloaded liquid cargo, mail 
and provisions at Subic Bay and headed for the Vietnam coast.  It 
was noted that this ship had supported the 7th Fleets Yankee Team 
and Market Time operations during its deployment.  CURR confirmed 
that the USS TAPPAHANNOCK suffered a rudder failure after it 
collided with the USS REPOSE during an underway replenishment in 
the South China Sea on June 13, 1967--7 days after the Veteran 
was discharged from active military service. 

In November 2007, a VA psychologist, after a claims file review, 
recitation of the above-cited military history and mental status 
evaluation of the Veteran, entered a diagnosis of combat duty-
related, moderate, PTSD.  The psychologist opined that while the 
Veteran had some family dysfunction during childhood, he appeared 
to have experienced a normal course of development and social 
function until his combat-related experiences.  It was the VA 
psychologist's opinion that the Veteran's stress reaction 
appeared to have been kindled by the survival training, which he 
did not believe was an exercise, and reached clinical 
significance with his terror onboard the oiler off the coast of 
Vietnam (i.e., seeing Vietnamese [refugees] aboard ship, seeing a 
fellow sailor shot in the head during a "liberty launch," being 
in close proximity to oil within sight of enemy fire, and 
collision with another ship during a refueling operation). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board finds that the Veteran should be afforded an additional 
VA examination in order to consider his claimed stressors 
consistent with the recently revised relevant regulations.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC must afford the Veteran a VA 
psychiatric examination in order to 
determine the nature and likely etiology of 
any acquired psychiatric disorder(s), to 
include PTSD.  The purpose of the 
examination is to determine the etiological 
relationship, if any, between any currently 
diagnosed acquired psychiatric disorder(s), 
to include PTSD, to the Veteran's period of 
active military service that is consistent 
with the above-cited revised PTSD 
regulations.  The examiner must provide a 
rationale for his or her opinions.  The 
following considerations will govern the 
examination.  

a. The claims file, including a copy of 
this remand, will be reviewed by the 
examiner.  In addition, the examiner must 
acknowledge receipt and review of the 
claims file and a copy of this remand.  

b. Based on his/her review of the case, the 
examiner must opine as to whether the 
Veteran currently has any acquired 
psychiatric disorder(s), to include PTSD 
that had its clinical onset during active 
service or is otherwise due to a documented 
event or incident of his period of active 
service.

If PTSD is diagnosed, the examiner must 
reconcile his or her diagnosis with that of 
a November 2007 VA examiner, who concluded 
that the Veteran had combat-related PTSD.  
(See November 2007 VA examination report).

In reaching the foregoing opinion, the 
examiner must elicit from the Veteran and 
record a complete medical history.  If the 
examiner cannot respond to this inquiry 
without resorting to speculation, he or she 
should so state.

2.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, claimed as PTSD.  If 
the claim is denied, the AMC/RO must issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide 
them with an opportunity to respond before 
the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection for 
an acquired psychiatric disorder, claimed as PTSD.  The Veteran 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for the scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for the scheduled VA psychiatric examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


